DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent # 10,805,168 (hereinafter ‘168). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 16, US patent ‘168 discloses:
A method performed by a first radio access network (RAN) node configured
to operate in a wireless communication system, the method comprising (Col. 16; lines 16-18):
setting up a RAN-RAN interface between the first RAN node and a second RAN node,

transmitting, to the second RAN node, an RAN-RAN interface setup request
message, wherein the RAN-RAN interface setup request message includes 1) a global
identifier (ID) of the first RAN node, and 2) information on slice support of the first
RAN node (Col. 16; lines 18-25); and receiving, from the second RAN node, an RAN-RAN interface setup response message in response to the RAN-RAN interface setup request message, wherein the RAN-RAN interface setup response message includes 1) a global ID of the second RAN node, and 2) information on slice support of the second RAN node (Col. 16; lines 25-34).
Regarding claim 21, US patent ‘168 discloses:
A first radio access network (RAN) node configured to operate in a wireless
communication system (Col. 16; lines 41-42), the first RAN node comprising:
at least one transceiver (Col. 16; lines 43-48);
at least one processor (Col. 16; line 44); and
at least one computer memory operably connectable to the at least one processor and
storing instructions that, based on being executed by the at least one processor, perform
operations comprising (Col. 16; lines 45-49):
setting up a RAN-RAN interface between the first RAN node and a second RAN node,
wherein setting up the RAN-RAN interface comprises (Col. 16; lines 57-60):
transmitting, to the second RAN node, an RAN-RAN interface setup request
message, wherein the RAN-RAN interface setup request message includes 1) a global
identifier (ID) of the first RAN node, and 2) information on slice support of the first
RAN node; and receiving, from the second RAN node, an RAN-RAN interface setup response
message in response to the RAN-RAN interface setup request message, wherein the
RAN-RAN interface setup response message includes 1) a global ID of the second RAN

Dependent claims 17-20 and 22-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent # 10,805,168 (hereinafter ‘168). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
3.	Claims 16-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent # 10,708,757 (hereinafter ‘757). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 16, US patent ‘757 discloses:
A method performed by a first radio access network (RAN) node configured
to operate in a wireless communication system, the method comprising (Claim 1; Col. 16; lines 62-65):
setting up a RAN-RAN interface between the first RAN node and a second RAN node,
wherein setting up the RAN-RAN interface comprises (Col. 17; lines 5-8):
transmitting, to the second RAN node, an RAN-RAN interface setup request
message, wherein the RAN-RAN interface setup request message includes 1) a global
identifier (ID) of the first RAN node, and 2) information on slice support of the first
RAN node (Col. 17; lines 1-11); and receiving, from the second RAN node, an RAN-RAN interface setup response message in response to the RAN-RAN interface setup request message, wherein the RAN-RAN interface setup response message includes 1) a global ID of the second RAN node, and 2) information on slice support of the second RAN node (Col. 16; lines 65-67).
Regarding claim 21, US patent ‘757 discloses:

communication system (Col. 17; lines 26-27), the first RAN node comprising:
at least one transceiver (Col. 17; line 28);
at least one processor (Col. 17; line 29); and
at least one computer memory operably connectable to the at least one processor and
storing instructions that, based on being executed by the at least one processor, perform
operations comprising (Col. 17; lines 30-31):
setting up a RAN-RAN interface between the first RAN node and a second RAN node,
wherein setting up the RAN-RAN interface comprises (Col. 18; lines 1-10):
transmitting, to the second RAN node, an RAN-RAN interface setup request
message, wherein the RAN-RAN interface setup request message includes 1) a global
identifier (ID) of the first RAN node, and 2) information on slice support of the first
RAN node; and receiving, from the second RAN node, an RAN-RAN interface setup response
message in response to the RAN-RAN interface setup request message, wherein the
RAN-RAN interface setup response message includes 1) a global ID of the second RAN
node, and 2) information on slice support of the second RAN node (Col. 18; lines 3-14).
Dependent claims 17-20 and 22-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent # 10,708,757. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

		
4.         Claims 16-18, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over
Sandberg (US 2013/0208702, hereinafter Sandberg) and further in view of Stille et al. (US 2019/0141760, hereinafter Stille).
            Regarding claim 16, Sandberg discloses a method performed by a first radio access network (RAN) node (fig. 2; para 0007; initiating eNB/eNB1) configured to operate in a wireless communication system, the method comprising:
	setting up a RAN-RAN interface  (para 0007; 0035; fig. 2; X2 SETUP) between the first RAN node  and a second RAN node (para 0007 and 0035; target eNB/NB2), wherein setting up the RAN-RAN interface comprises: transmitting, to the second RAN node, an RAN-RAN interface setup request message (para 0007; 0035; fig. 2; X2 SETUP REQUEST), wherein the RAN-RAN interface setup request message includes 1) a global identifier (ID) of the first RAN node (para 0007 and 0035; Global eNB ID); and receiving, from the second RAN node, an RAN-RAN interface setup response message in response to the RAN-RAN interface setup request message (para 0007; 0016 and 0035; X2 SETUP RESPONSE), wherein the RAN-RAN interface setup response message includes 1) a global ID of the second RAN node (para 0007; 0035; SETUP RESPONSE message includes a global ID of the target base station).
          Sandberg does not explicitly disclose that the request includes information on slice support of the first RAN node; and the response includes information on slice support of the second RAN node.

	Regarding claim 21, Sandberg further discloses a first radio access network (RAN) node configured to operate in a wireless communication system (para 0021 and 0031), the first RAN node comprising: at least one transceiver (para 0051; transceiver 620); at least one processor (para 0051; processing unit 632); and at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising the method steps of claim 16.
Regarding claims 17 and 22, Sandberg discloses that the first RAN node is a first gNB (Para 0017), and the second RAN node is a second gNB (Para 0035; 0036 and 0049).
Regarding claims 18, and 23, Sandberg does not explicitly disclose wherein the first RAN node and the second RAN node are connected to a 5G core network respectively.
In an analogous art, Stille discloses wherein the first RAN node and the second RAN node are connected to a 5G core network respectively (Para 0074 and 0082). ). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Sandberg’s method by adding Stille’s disclosure in order to improve capacity of a communication system. 

In an analogous art, Stille discloses performing slice selection for a user equipment (UE) (para 0052-0053), after setting up the RAN-RAN interface setup between the first RAN node and the second RAN node (para 0081; 0101; 0122). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Sandberg’s method by adding Stille’s disclosure in order to improve capacity of a communication system. 
5.	Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg/Stille and further in view of Salkintzis (US 2017/0245316, hereinafter Salkintzis).
Regarding claims 19, and 24, Sadberg/Stille does not explicitly disclose that wherein the slice support indication corresponds to any one of a “UE Usage Type”, a “dedicated core network ID (DCN-ID)”, a “Service Type”, a “domain network name (DNN)”, a “multi-dimensional descriptor (MDD)”, a “Tenant ID” and a “Service Descriptor/Slice type.”
In an analogous art, Salkintzis’s discloses that wherein the slice support indication corresponds to a Service Type. (Para 0110; 0112; 0115; 0120; 0123 type of service). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Sandberg/Stille’s method by adding Salkintzis’s disclosure in order to support network slicing to enhance the performance of each application in a wireless communication system. 
						
					Conclusion

                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462